FILED
                             NOT FOR PUBLICATION                           MAY 19 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANDRIAN SUTHENO,                                 No. 12-70405

               Petitioner,                       Agency No. A098-807-364

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Andrian Sutheno, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Sutheno’s motion to reopen

because it was untimely, see 8 C.F.R. § 1003.2(c)(2), and Sutheno failed to

establish materially changed circumstances in Indonesia so as to qualify for the

regulatory exception to the time limitations for motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3); see also Najmabadi, 597 F.3d at 987 (evidence must be

“qualitatively different from the evidence presented at the previous hearing” to

warrant reopening).

      We lack jurisdiction to consider any contention by Sutheno challenging the

BIA’s rejection of his request for sua sponte reopening. See Minasyan v. Mukasey,

553 F.3d 1224, 1229 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   12-70405